DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On page 9 in line 25, it appears that “are” should be replaced with “or”.  
Appropriate correction is required.

Claim Objections
Claims 1-5 and 7-20 are objected to because of the following informalities:
In claim 1, on line 7 of page 1, “it” should be replaced with “the thermoforming device”.
In claim 1, on line 11 of page 1, “it” should be replaced with “the container (2)”.
In claim 2, on lines 15 and 16 of page 1, “they” should be replaced with “the shaped mould (8) and the closing element (9)”.
In claim 3
In claim 4, on lines 2 and 3 of page 2, “the two” should be replaced with “the extracting device (6) and the shaped mould (8)”.
In claim 5, on line 9 of page 2, “they” should be replaced with “the extracting device (6) and the shaped mould (8)”.
In claim 7, on lines 21 and 22 of page 2, “they” should be replaced with “the first perimetric die (12) and the second perimetric die (13)”.
In claim 8, on line 30 of page 2 and line 2 of page 3, “it” should be replaced with “the retaining unit (14)”.
In claims 9-13, “it” should be replaced with “the extracting device (6)”.
In claims 14-20, “they” should be replaced with “the shaped mould (8) and the closing element (9)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the annular flange” on line 11 of page 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 1 will be interpreted as reciting “the upper flange” rather than “the annular flange”. Claims 2-20 are rejected based on their dependency from claim 1.
Claim 2 refers to “the flat sheet (4) of thermoformable plastic material”. There is insufficient antecedent basis for this limitation in the claim. Claim 2 depends from claim 1, which recites “a flat sheet (4)” but does not recite that the flat sheet is made from a thermoformable plastic material. For purposes of examination, claim 2 will be interpreted as reciting “the flat sheet (4)” rather than “the flat sheet (4) of thermoformable plastic material”. Claims 3-20 are rejected based on their dependency from claim 2.
This same issue also affects claims 14-20, each of which refers to “the flat sheet (4) of thermoformable material”. For consistency with the interpretation of claim 2, each of claims 14-20 will be interpreted as reciting “the flat sheet (4)” rather than “the flat sheet (4) of thermoformable plastic material”.
Claim 8 recites that a further movement of the extracting device and the shaped mould towards each other from the coupling position causes shifting of the first and second perimetric dies “from the second to the first position”. Claim 8 depends from claim 7, which describes the dies as being at a distance from each other in the first position and near each other in the second position. The description of the invention in claim 8 is at odds with the specification and drawings, making the intended scope of Claims 13 and 19 are rejected based on their dependency from claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,879,724 (“Sakamoto”) in view of World Patent Application Publication No. WO 2011/151374 (“Benedetti”), cited in an IDS.
Regarding claim 1, Sakamoto discloses an apparatus for thermoforming plastic containers (the molding apparatus of Figures 1-8; see column 5, lines 11-17) comprising:

at least one extracting device (the pickup jig 7; see Figure 2 and column 6, lines 7-29) associable with the thermoforming device (see Figures 2 and 4-8 and column 6, line 64, to column 7, line 25) for extracting the thermoformed container from it (see Id.);
wherein when the extracting device is associated with the thermoforming device for extracting the thermoformed container (see Figure 6), the extracting 10device and the thermoforming device define a perimetric mould (see Id.) suitable for hot bending the annular flange of the container before it is extracted from the thermoforming device (Sakamoto does not disclose that the pickup jig 7 and lower mold 1b hot bend the annular flange of the product before it is extracted; however, the pickup jig 7 and lower mold 1b are “suitable” for performing this function, as can be seen in the enlarged view taken from Figure 6 provided below where the flange would be bent by the pickup jig 7 and lower mold 1b if it had not already been bent by the upper mold 1u and lower mold 1b in Figure 4).


    PNG
    media_image1.png
    407
    623
    media_image1.png
    Greyscale


Regarding claim 2, modified Sakamoto discloses wherein the thermoforming device comprises a shaped mould (the lower mold 1b of Sakamoto; see Figure 1) and a closing element (the upper mold 1u of Sakamoto; see Id.) which are 15movable relative to each other between a home position in which they are at a distance from one another (see Figures 1 and 5 of Sakamoto, for example), and a forming position in which they are near each other (see Figure 4 of Sakamoto) for, in use, clamping between them the flat sheet of thermoformable plastic material (see Figure 4 and column 6, lines 41-50, of Sakamoto), and one or more heating elements of the closing element and/or of the shaped mould (the heater blocks 2 of Sakamoto; see Figure 1 and column 5, lines 18-25); wherein the extracting 20device is associable with the shaped mould (see Figure 6 of Id.).

Regarding claim 3, modified Sakamoto discloses wherein the extracting device is movable relative to the thermoforming device (see Figures 4-8 of Sakamoto) between a pick-up position 25in which it is facing the shaped mould (see Figure 6 of Sakamoto), and a releasing position in which it is not facing the shaped mould (see Figure 8 of Sakamoto) and allows the shifting of the shaped mould and of the closing element between the home position and the forming position (see Figure 8 and column 7, lines 14-25, of Sakamoto).

Regarding claim 4, modified Sakamoto discloses wherein, with the extracting device30 in the pick-up position, at least one of either the extracting device or the shaped mould is movable relative to the other between a stand-by position in which the two are at a distance from each other and a coupling position in which the two are near each other (see the dotted line in Figure 6 of Sakamoto and column 6, line 64, to column 7, line 13, which indicate that the pickup jig 7 is moved to the right and then downward to contact the lower mold 1b; after the rightward movement, the pickup jig 7 is in the stand-by position; after the downward movement, the pickup jig 7 is in the coupling position) for, in use, allowing the container to be picked up by the extracting device (see Figures 6-8 and column 6, line 64, to column 7, line 13, of Sakamoto); the shifting from 5the coupling position to the stand-by position, after the container has been picked up by the extracting device, causing extraction of the container from the shaped mould (see Id.).
claim 5, modified Sakamoto discloses wherein the perimetric mould is defined by the extracting device and by the shaped mould when they 10are in the coupling position (see Figure 6 of Sakamoto).

Regarding claim 6, modified Sakamoto discloses wherein the perimetric mould for hot bending the upper flange of the container comprises a first perimetric die defined by the shaped mould (the lower mold 1b of Sakamoto; see Figure 6) and a second perimetric die defined by the extracting device (the pickup jig 7 of Sakamoto; see Id.), the first perimetric die and 15the second perimetric die being shaped to match each other and facing each other when the extracting device and the shaped mould are in the coupling position (see Figures 5 and 6 of Sakamoto).

Regarding claim 7, modified Sakamoto discloses wherein when the extracting device and the shaped mould are in the coupling position at least one of 20either the first perimetric die or the second perimetric die is movable relative to the other between a first position in which they are at a distance from each other and a second position in which they are near each other (as discussed above in the rejection of claim 4, the pickup jig 7 is movable relative to the lower mold 1b; see also Figures 4-8 of Sakamoto).

Regarding claim 9, modified Sakamoto discloses wherein when it is in the pick-up position the extracting device is interposed between the shaped mould and the closing element which are placed in the home position (see Figures 6 and 7 of Id.).

Regarding claims 10-12, please see the rejection of claim 9.

Regarding claim 14, modified Sakamoto discloses wherein the closing element has a resting surface which is facing the shaped mould at least when they are in the forming position (see Figures 1 and 4 of Sakamoto). Sakamoto does not disclose wherein the closing element is equipped with suction means suitable for retaining on the resting surface the flat sheet of thermoformable 10plastic material at least when the shaped mould and the closing element are in the home position. However, Sakamoto discloses that the holes 1h in the lower mold 1b are coupled to a suction device 4 and that the holes 1h in the upper mold 1u are used for exhausting air between the film F and the upper mold 1u so as not to form a defective product. See column 5, lines 26-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected a suction device to the holes 1h in the upper mold 1u of Sakamoto to aid in exhausting air between the film F and the upper mold 1u so as not to form defective products, as taught by Sakamoto (see column 5, lines 26-35). Furthermore, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The resulting suction would be “suitable” for retaining the film F against the upper mold 1u, as claimed, even though no such retention occurs in Sakamoto.

claims 15-18 and 20, please see the rejection of claim 14.

Allowable Subject Matter
Claims 8, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 recites that the extracting device comprises a retaining unit that is equipped with one or more suction elements and that the retaining unit is movable relative to the second perimetric die. The extracting device of Sakamoto (i.e., the pickup jig 7) does not comprise a retaining unit that is movable relative to a die portion of the extracting device, as claimed. The remaining prior art fails to disclose this feature or provide any motivation for adding such a feature to Sakamoto.
Claim 8 also recites that shifting of the extracting device and of the shaped mould relative to one another causes coupling between the shaped mould and the retaining unit. Further movement of the extracting device and of the shaped mould towards one another starting from the coupling position causes the shifting of the first perimetric die and of the second perimetric die from the first position to the second position. When claim 8 is interpreted as discussed in the corresponding rejection under 35 U.S.C. 112, this feature is 
Claims 13 and 19 contain allowable subject matter based on their dependency from claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/John J DeRusso/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774